Citation Nr: 1824674	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 14-31 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating greater than 30 percent for service-connected unspecified depressive disorder with polysubstance dependence, in remission.

2. Entitlement to an increased rating greater than 10 percent for tricompartmental osteoarthritis of the left knee.

3. Entitlement to an increased rating greater than 10 percent for tricompartmental osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 through November 1985. These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA psychiatric examination was in April 2014. The Veteran reported in his September 2014 substantive appeal that his depression caused him not to have any emotional reactions or care about anything. A September 2015 VA treatment record reflects the Veteran reported increasing depression, isolation, and lack of emotion. In January 2016, he again reported increased isolation.

The Veteran's last VA knee examination was in April 2014, during which he demonstrated full range of motion with pain at the end points of motion. VA treatment records consistently reflect that the Veteran reported severe pain in his knees, and in August 2014, he reported that his knees "gave out" while walking up the stairs and he fell.

As the record reflects the Veteran's unspecified depressive disorder and bilateral knee tricompartmental osteoarthritis have worsened since his last exams he should be afforded VA examinations to determine the current severity of his disabilities.

VA treatment records reflect the Veteran attempted suicide in August 2013 and was hospitalized for 7 days at a Rome, Georgia Mental Health Hospital. These records are not associated with the claims file and the Veteran should be encouraged to submit an authorization allowing VA to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the necessary authorization form to identify the Rome, Georgia mental health facility that treated him in August 2013. Attempt to obtain any identified records.

2. Obtain and associate with the claims file all relevant VA treatment records from February 2016 to the present.

3. Only after the above-listed records have been obtained to the extent possible, schedule the Veteran with the appropriate specialists to determine the current severity of his unspecified depressive disorder and bilateral tricompartmental osteoarthritis.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

